Citation Nr: 1044908	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for left knee cystic 
degenerative lateral meniscus, status post arthroscopy, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee laxity with 
medial compartment space narrowing, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 1985.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the benefits sought on appeal.

A January 2008 rating decision granted separate service 
connection for arthritis of the left and right knees, and 
assigned a 10 percent rating, for each, effective March 16, 2007.  
The Veteran did not express disagreement with these actions.

When this case was previously before the Board in January 2009, 
it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2010 correspondence, the Veteran stated that the 
Social Security Administration (SSA) had determined that he was 
disabled.  He submitted several pages of a May 2010 letter from 
SSA that notified him of a fully favorable decision, stated that 
he had been determined not to have engaged in substantial gainful 
activity since May 2007, and identified numerous severe 
impairments, including bilateral degenerative joint disease of 
the knees.  The Veteran requested that VA obtain the 
corresponding records from SSA.  

The Board finds that a claim for a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities has not been raised by the Veteran, and is not 
raised by the record, to include the SSA determination, as such 
determination does not reflect a determination based solely on 
consideration of the Veteran's service-connected disabilities, 
but rather including based on additional severe impairments of 
obesity, bilateral carpal tunnel syndrome, chronic obstructive 
pulmonary disease, coronary artery disease and degenerative 
changes of the lumbosacral spine.  

The Board notes that the aforementioned SSA records are 
potentially relevant to the Veteran's increased evaluation 
claims.  The Court of Appeals for Veterans Claims (Court) has 
interpreted the duty to assist to include requesting information 
and records from SSA which were relied upon in any disability 
determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is 
required to obtain evidence from SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  In addition, there are heightened obligations to assure 
that the record is complete with respect to Federal Government 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all 
determinations either granting, denying or 
confirming an SSA award, including the 
award mentioned in the May 2010 SSA letter 
to the Veteran, as well as all medical and 
employment records relied upon in making 
the determinations.

2.  Then, readjudicate the Veteran's 
claims, addressing all evidence received 
since the August 2010 supplemental 
statement of the case (SSOC).  If either 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided an SSOC and afforded an 
opportunity to respond.  The case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


